Citation Nr: 1325078	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  07-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for otitis infection with Eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

S. Grabia, Counsel





INTRODUCTION

The Veteran served on active duty from November 1989 to September 1996, from September 2001 to September 2002, and from October 2002 to March 2003.  The Veteran also had National Guard service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a videoconference hearing before the undersigned in October 2010. 

The issue on appeal was previously before the Board in January 2011, at which time it was remanded for additional evidentiary development.  The claim was again before the Board in October 2011, at which time the Board denied the appeal to reopen the Veteran's claim. In addition the Board granted service connection for a low back disorder; denied an increased rating (greater than 10 percent) for a right ankle disorder; and denied an initial compensable rating for hearing loss.

The Veteran appealed the October 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2013 joint motion, the Court vacated the October 2011 Board decision as to the matter of reopening the claim of entitlement to service connection for otitis infection with Eustachian tube dysfunction to the Board.  The appeal as to all the other matters was dismissed.   

The Board notes that in July 2013 the Veteran's representative submitted a letter requesting an increased rating for the Veteran's right ankle disorder.  He also submitted a June 2013 letter requesting an increased rating for the Veteran's low back disorder.  Those issues are referred to the RO for appropriate action.


 

FINDINGS OF FACT

1.  In an unappealed July 2006 rating decision, the RO denied service connection for otitis infection with Eustachian dysfunction.
 
2.  The additional evidence received since the July 2006 rating decision relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.
 

CONCLUSIONS OF LAW

1.  The July 2006 rating decision, which denied entitlement to service connection for otitis infection with Eustachian dysfunction, is final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012).

2.  As evidence received since the July 2006 rating decision is new and material, the claim seeking service connection for otitis infection with Eustachian dysfunction is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.156, 3.159 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under 38 U.S.C.A. §§ 5103(a) and 5103A (West 2002 & Supp. 2012) should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

The Veteran contends that he has an otitis infection disorder with Eustachian dysfunction that was initially incurred during active service. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131. 

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

The record shows that entitlement to service connection for otitis infection with Eustachian dysfunction was denied in a July 2006 rating decision. The Veteran was notified of this decision and provided his appellate rights in a July 2006 letter.  He did not submit a notice of disagreement with this decision. Therefore, the July 2006 rating decision is final, and is not subject to revision on the same factual basis. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a). 

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has stated that for the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits. Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The evidence submitted since the July 2006 rating decision includes the report of an audiologic examination dated in October 2007; a statement by the Veteran dated in December 2009; the October 2010 transcript of the videoconference hearing; the report of a February 2010 VA examination; a November 2010 medical record from Dr. T.M.L.; and a July 2011 letter from Dr. T.M.L. with an audiometric report; and a September 2012 statement of the case from the Veteran's representative. 

The Board finds that this evidence is both new and material. The evidence is new in that it contains information that was not previously considered by the RO.  It is material in that the evidence purports to address the reason for the original denials, namely the lack of a current diagnosis of the claimed disability.  It also addresses pertinent service treatment records which are pertinent to this claim and not yet considered.  As the evidence is both new and material, the Veteran's claim is reopened. 

The matter of entitlement to service connection for an otitis infection with Eustachian dysfunction on a de novo basis will be addressed in the remand section below. 


ORDER

New and material evidence has been submitted to reopen a claim for service connection for otitis infection with Eustachian dysfunction; to this extent only the appeal is allowed. 


REMAND

The joint motion to vacate and remand the Board's October 2010 decision determined that the Board had not properly assisted the Veteran by failing to request all of the Veteran's service treatment records, specifically treatment records from May 2002 through March 2003 from the 460th Medical Squadron at Buckley Air Force Base.    

The Veteran had reported receiving treatment from the 460th Medical Squadron and the 140th Medical Squadron at Buckley Air Force Base in Colorado from October 2002 through March 2003.  Treatment from the 460th Medical Squadron apparently began about March 2002.  The Veteran's representative noted a gap in the service treatment records as they jump from March 2002 to March 2004.  The parties agreed that this gap was problematic as the Veteran claimed that he received treatment for his otitis infection with Eustachian dysfunction from the 460th Medical Squadron from October 2002 through March 2003.

It was further noted that the RO made several attempts to obtain the Veteran's treatment records from Buckley Air Force Base in Colorado, but only asked for records from the 140th Medical Squadron.  It does not appear that any requests were made for records from the 460th Medical Squadron.  It also does not appear that a records search was requested from the National Personnel Records Center (NPRC) for these records.   

The Board will remand the case in light of the concerns of the parties.

 Accordingly, this case is REMANDED for the following:

1.  Send the Veteran appropriate notice with respect to his claim of service connection for otitis infection with Eustachian dysfunction.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims files; in particular treatment records from the 460th Medical Squadron Buckley Air Force Base in Colorado, between October 2002 through March 2003.  It also does not appear that a records search was requested from the National Personnel Records Center (NPRC) for these records.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile; the agency of original jurisdiction (AOJ) should document its efforts in the claims file, and the Veteran should be so notified. 

3.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the otitis infection with Eustachian dysfunction disorder.  The claims file and a copy of this Remand must be made available to the examiner.  All appropriate evaluations, studies, and testing deemed necessary by the examiner must be conducted at this time, and findings included in the examination report. 

The examiner is directed to answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that any current otitis infection with Eustachian dysfunction disorder found on examination had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service (to include any documented in-service treatment for otitis infection with Eustachian dysfunction disorder).

(b)  Is it at least as likely as not that any current otitis infection with Eustachian dysfunction disorder found on examination was caused (in whole or in part) by a service-connected disability, to specifically include bilateral hearing loss, and tinnitus?

(c)  Is it at least as likely as not that any current otitis infection with Eustachian dysfunction disorder found on examination was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include bilateral hearing loss, and tinnitus?

If the examiner determines that any current otitis infection with Eustachian dysfunction disorder found on examination was aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for otitis infection with Eustachian dysfunction in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so must be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.  The examiner must provide a complete rationale for each opinion given.


4.  The RO/AMC should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


